Citation Nr: 1107646	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-26 725	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating higher than 10 percent before October 15, 
2009, and a rating higher than 20 percent from October 15, 2009, 
for a right shoulder strain.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel











INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1998 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2009, in writing, the Veteran withdrew his request for 
a hearing before the Board.

During the pendency of the appeal, the RO increased the rating 
for the right shoulder disability from 10 percent to 20 percent, 
effective October 15, 2009, the date of a private physical 
therapy evaluation.  The Veteran continued his appeal for a 
higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a rating decision dated in November 2009, the RO granted 
service connection for scar of the right knee and assigned a 10 
percent rating and denied service connection for shin splints of 
the left lower extremity.  The Veteran expressed disagreement 
with the effective date for the rating of the scar and with the 
denial of service connection for shin splints.  After the RO 
issued the statements of the case, the Veteran did not perfect 
the appeal by filing a substantive appeal on either claim and the 
claims are not before Board. 








FINDINGS OF FACTS

Before October 15, 2009, the residuals of the right shoulder 
(major extremity) disability were manifested by pain with range 
of motion above shoulder level; from October 15, 2009, the 
disability has been manifested by pain with flexion to 95 degrees 
and abduction to 63 degrees abduction, which does not more nearly 
approximate limitation of arm motion halfway between the side and 
shoulder level.  


CONCLUSIONS OF LAW

The criteria for a rating higher than 10 percent before October 
15, 2009, and a rating higher than 20 percent from October 15, 
2009, for right shoulder strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, and 5203 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  




Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
June 2008.  The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence that the 
symptoms had increased and the effect on employment.  The Veteran 
was notified that VA would obtain VA records and records from 
other Federal agencies, and that he could submit other records 
not in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions for 
the effective date of a claim and for the degree of disability 
assignable.

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (pre-adjudication VCAA notice); 

of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. Peake, 
580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of a disability and the effect 
that worsening has on employment).  Further VCAA notice is not 
required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and private 
medical records.  The Veteran was afforded VA examinations in 
July 2008 and in June 2009.  

When VA undertakes to provide a VA examination, the examination 
must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA examinations are adequate, as the reports are 
predicated on a review of medical records and the examiners 
addressed the rating criteria that are relevant to rating the 
disability.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations has been met. 38 
C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Rating Criteria

Initially, the Veteran's right shoulder disability was rated 
under Diagnostic Code 5203, but changed to Diagnostic Code 5201, 
limitation of motion of the shoulder, when his disability was 
rated at 20 percent, effective October 15, 2009.


Under Diagnostic Code 5201, the criterion for the 20 percent 
rating for the dominant (major extremity), is limitation of the 
arm at shoulder level.  The criterion for the next higher rating 
for the major extremity, 30 percent, is limitation of the arm to 
midway between the side and shoulder level.  

Under Diagnostic Code 5203, the criteria for a 20 percent rating 
is dislocation or loose movement of the clavicle or scapula.  

Under Diagnostic Code 5202, the criteria for a 20 percent rating, 
the lowest rating, are infrequent episodes of dislocation with 
guarding of movement only at shoulder level.  The criteria for a 
30 percent are frequent episodes of dislocation with guarding of 
all arm movements.  

Normal range of motion in the shoulder is from 0 to 180 degrees 
of flexion, 0 to 180 degrees of abduction, and 90 degrees of 
external or internal rotation.  Flexion or abduction limited to 
90 degrees equates to shoulder level. 38 C.F.R. § 4.71a, Plate I.

Facts

In June 2008, the Veteran filed the current claim for increase.

VA records show that in June 2008 there was no fracture, 
dislocation, or soft tissue abnormality of the shoulder by X-ray 
and the acromioclavicular joint was normal.

On VA examination in July 2008, the Veteran complained of 
shoulder pain and stiffness.  There was no giving way, 
instability, weakness, dislocation, effusion, or inflammation.   
Flexion was to 170 degrees and abduction was to 160 degrees 
without pain.  External and internal rotations were each to 90 
degrees.  There was mild discomfort past 90 degrees with internal 
rotation, but no indication of weakness, fatigue, a lack of 
endurance, or incoordination on repeat testing.  There were no 
flare- ups.



The VA examiner stated that the disability had no significant 
effect upon the Veteran's occupational efforts.

In August 2008, the Veteran began physical therapy at VA where he 
complained of stiffness in the morning and increased pain at the 
horizontal level of shoulder adduction.  The Veteran also 
reported occasional numbness and tingling in his right arm.  
There were no signs of inflammation.  Flexion was to 180 degrees, 
abduction was to 180 degrees, and external rotation was to 90 
degrees.  There were mild signs of right shoulder impingement 
syndrome.  By October 2008, the Veteran still had pain, but the 
numbness and tingling had disappeared.  

In October 2008, an MRI revealed a small nondisplaced anterior 
labral tear.

On VA examination in June 2009, the Veteran complained of 
increased discomfort, particularly at night, because the right 
shoulder disability made it difficult to sleep or find a 
comfortable position.  He had pain and stiffness, especially with 
raising his arm and with certain motions, but had no complaint of 
using his arms overhead, which he did rarely.  The pain was 
poorly localized to the anterior shoulder more than the 
posterior.  It had no effect on his occupational activities.  
There was no tenderness over the acromioclavicular joint or 
supraspinatus notch.  Flexion was to 160 degrees with pain at the 
end, and abduction to 120 degrees with pain at the end.  External 
and internal rotations were both to 90 degrees and pain free.  
Extension and adduction were to 50 degrees without pain.  There 
were not any signs of weakness, fatigue, a lack of endurance, or 
incoordination on repeat testing.  The diagnosis was a rotator 
cuff injury with a labal tear on the right shoulder without 
effect on occupational activities and limited effect on 
activities of daily living.

On October 15, 2009, the Veteran sought an evaluation from a 
private physical therapist.  He complained of chronic shoulder 
pain and instability but it worsened in June or July 2008 after 
lying down on a couch.  The shoulder has gradually gotten worse 
and the Veteran now had a glove like tingling from the top of his 
right upper extremity to his hand.  He reported difficulty 
sleeping and with activity, the pain was 5-6/10.  He had 
occasional throbbing.  

Flexion was to 95 degrees, and abduction was to 69 degrees.  
External rotation was to 35 degrees and internal rotation was to 
L4-L5.  Extension was to 30 degrees, and horizontal adduction was 
to 31 degrees.  

Analysis

A Rating Higher than 10 Percent before October 15, 2009

For the appeal period prior to October 15, 2009, VA findings 
consist of VA records and reports of VA examinations in July 2008 
and in June 2009.  The evidence shows that the Veteran had pain 
and stiffness and motion of the right shoulder joint was limited, 
but not to the extent required (i.e., restriction of the arm to 
shoulder level) for a 20 percent rating under Diagnostic Code 
5201.  In July 2008, the Veteran had full range of motion.  In 
June 2009, flexion was to 160 degrees with pain at the end, and 
abduction was to 120 degrees with pain at the end   Thus, on both 
examinations, the Veteran could raise his arm well above shoulder 
level.  There also was no evidence of malunion of the joint with 
marked deformity or infrequent episodes of dislocation.  

As the criteria for a 20 percent rating for the major extremity 
is limitation of flexion or abduction to shoulder level under 
Diagnostic Code 5201 and as findings 160 degrees of flexion and 
120 degrees of abduction do not more nearly approximate or equate 
to 90 degrees or at shoulder level, considering functional loss 
due to pain, weakness, excess fatigability, swelling, deformity, 
atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 
4.59, and repetitive motion, the criteria for a 20 percent rating 
under Diagnostic Code 5201 before October 15, 2009, had not been 
met.  








As the criteria for a 20 percent rating for the major upper 
extremity based on infrequent episodes of dislocation with 
guarding of movement only at shoulder level or dislocation or 
loose movement of the clavicle or scapula, here was no evidence 
of guarding of movement at shoulder level or dislocation, 
considering functional loss due to pain, weakness, excess 
fatigability, swelling, deformity, atrophy, or painful movement, 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criteria for a 20 percent rating under either Diagnostic Code 
5202 or 5203 before October 15, 2009, had not been met.

A Rating Higher than 20 Percent from October 15, 2009

The clinical findings with regard to limitation of motion of the 
right shoulder joint do not show that the Veteran satisfies the 
criteria for a 30 percent rating under Code 5201.  The private 
physical therapist evaluation on October 15, 2009, recorded that 
flexion and abduction were to 95 degrees and 65 degrees 
respectively, that is, a disability picture more nearly 
approximating limitation to shoulder level than limitation to 
midway between shoulder level and the side.  There is no other 
medical evidence after October 15, 2009.  As findings of 95 
degrees of flexion and 65 degrees of abduction to shoulder level 
do not more nearly approximate or equate to limitation of motion 
of the arm to midway between the right shoulder and the side, 
considering functional loss due to pain, weakness, excess 
fatigability, swelling, deformity, atrophy, or painful movement, 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a 30 percent rating under Diagnostic Code 5201 from 
October 15, 2009, has not been met.

In the absence of evidence of frequent episodes of dislocation 
with guarding of all arm movements, the criteria for a 30 percent 
under Diagnostic Code 5202 have not been met.  






For reasons expressed, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent before 
October 15, 2009, and a rating higher than 20 percent from 
October 15, 2009, and the benefit-of-the- doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular ratings are, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the disability level and symptomatology to the Rating 
Schedule, the degree of disability is contemplated by the Rating 
Schedule and the assigned schedule ratings are, therefore, 
adequate and no referral to an extraschedular rating is required 
under 38 C.F.R. § 3.321(b)(1).

      (The Order follows on the next page.). 





ORDER

A rating for a right shoulder strain higher than 10 percent 
before October 14, 2009, and a rating higher than 20 percent from 
October 15, 2009, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


